Exhibit 10.29




FIRST AMENDMENT TO LEASE,

SURRENDER AND EXTENSION AGREEMENT




This First Amendment to Lease, Surrender and Extension Agreement (the
“Agreement”) is made and entered into as of this 11th day of November, 2008 by
and between 201-207 SOUTH STREET LLC, a Delaware limited liability company
(“Landlord”), having an address c/o Essex River Ventures, Inc., 52-R Roland
Street, Charlestown, Massachusetts 02129 and ZOOM TELEPHONICS, INC. , a Delaware
corporation (“Tenant”), having an address at 207 South Street, Boston,
Massachusetts 02111.




WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 22, 2006 by and between the Landlord and Tenant (the “Lease”) pursuant
to which Tenant leased from Landlord certain premises comprised of approximately
25,200 rentable square feet of space (the “Original Premises”) as more
particularly shown on Exhibit A attached hereto on the third (3rd), fourth (4th)
and fifth (5th) floors of the building (the “Building”) known as and numbered
201-207 South Street, Boston, Massachusetts; and




WHEREAS, notwithstanding the provisions of the Lease, subject to the complete
satisfaction of the “Surrender Conditions”, Landlord and Tenant have agreed that
on or prior to January 1, 2009, Tenant shall voluntarily and unconditionally
surrender its right to possession of approximately 10,800 rentable square feet
of the Original Premises (the “Surrender Premises”) as more particularly shown
on Exhibit B attached hereto to Landlord, effective as of the “Surrender Date”
(as said terms are hereinafter defined); and




WHEREAS, subject to the satisfaction of the Surrender Conditions and Tenant’s
voluntary and unconditional surrender of its right to possession of the
Surrender Premises to Landlord on or prior to January 1, 2009, the Premises
shall be comprised of approximately 14,400 rentable square feet, as more
particularly shown on Exhibit C attached hereto; and




WHEREAS, Tenant shall continue to use and occupy the entire fourth (4th) and
fifth (5th) floors of 207 South Street and the entire fifth (5th) floor of 201
South Street in as is condition without any representations or warranties
(express, implied or otherwise); and




WHEREAS, on or prior to January 1, 2009, Tenant, at its sole risk, cost and
expense, shall voluntarily and unconditionally vacate the entire third (3rd)
floor of 207 South Street and the entire fourth (4th) floor of 201 South Street,
Boston, Massachusetts; and




WHEREAS, Landlord and Tenant mutually desire to extend the Term of the Lease
commencing on December 22, 2008 through and including December 21, 2011 (the
“Extended Term”), unless sooner terminated in accordance with the terms and
provisions of the Lease, and amend the Lease upon the terms and conditions
hereinafter set forth.




NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged and subject to the satisfaction of the Surrender
Conditions, Landlord and Tenant hereby agree as follows:




1.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Lease.




2.

As used herein, the term “Surrender Date” shall mean that certain date on or
prior to January 1, 2009 on which Tenant has voluntarily and unconditionally
surrendered all rights of possession in the Surrender Premises to Landlord. The
term “Surrender Conditions” shall mean: (i) Landlord is in possession of the
Surrender Premises and (ii) Tenant has voluntarily and unconditionally
surrendered all rights of possession in the Surrender Premises to Landlord and
(iii) Tenant, at its sole risk, cost and expense, has voluntarily and
unconditionally vacated the Surrender Premises and removed all of its personal
property, furniture, equipment and trade fixtures from the Surrender Premises.
If any of the Surrender Conditions are not satisfied on the Surrender Date,
Landlord expressly reserves the right to cancel this Agreement upon written
notice to Tenant.








--------------------------------------------------------------------------------

3.

It is agreed and understood that Landlord, in its sole and absolute discretion,
may waive, in whole or in part, all or any of the Surrender Conditions at any
time. On or prior to the Surrender Date, Tenant shall vacate the Surrender
Premises voluntarily and unconditionally and, effective as of the Surrender
Date, Tenant shall have no further rights to use or occupy the Surrender
Premises nor any rights with respect to the Surrender Premises of any kind or
nature. Tenant, at its sole risk, cost and expense, shall remove all of its
personal property, furniture, equipment and trade fixtures from the Surrender
Premises on or prior to the Surrender Date. Landlord is hereby released to lease
all or any portion of the Surrender Premises without regard to any rights or
claims of Tenant.




4.

Nothing contained herein shall be deemed or construed as a release or waiver of
any of the terms or provisions of the Lease which, according to the terms of the
Lease, survive expiration or earlier termination of the Lease.




5.

Notwithstanding the foregoing to the contrary, as to the Surrender Premises.
Tenant shall remain liable for (i) any rent and additional rent due and payable
through the Surrender Date and (ii) any additional rent including, without
limitation, additional rent for Operating Expenses and Taxes for the period
prior to the Surrender Date which Landlord may invoice after the Surrender Date.
Tenant hereby releases Landlord from and against any and all claims or causes of
action arising out of the Lease and Tenant’s use and occupancy of the Surrender
Premises.




6.

Tenant expressly acknowledges and agrees that: (i) Tenant has voluntarily and
unconditionally surrendered any and all right, title and interest including,
without limitation, the right of possession, with respect to the Surrender
Premises to Landlord as of the Surrender Date, and Tenant further surrenders any
and all claims that the Tenant may have with respect to the Surrender Premises
and any and all personal property, furniture, equipment and fixtures therein and
(ii) as to the Original Premises, Tenant expressly waives and releases Landlord
and its successors and assigns from any and all claims, causes of action or
liability whatsoever that Tenant may now have or may hereafter have against the
Landlord and its successors and assigns under the Lease, at law or in equity.




7.

Subject to the satisfaction of the Surrender Conditions, after the Surrender
Date, the Surrender Premises shall no longer be a portion of the “Premises”
under the Lease, and Tenant covenants and agrees to observe, perform and comply
with all the terms, provisions, agreements, covenants and conditions of the
Lease, as amended by this Agreement, as they now apply to the Surrender
Premises.




8.

The Term shall be extended for the period of three (3) years commencing on
December 22, 2008 through and including December 21, 2011, unless sooner
terminated in accordance with the terms and provisions of the Lease.




9.

During the Extended Term, Basic Rent shall be payable as follows” (i) commencing
on December 22, 2008 through ad including December 21, 2009, the annual Basic
Rent shall be $345,600.00 payable in equal monthly installments of $28,800.00
per month; (ii) commencing on December 22, 2009 through and including December
21, 2010, the annual Basic Rent shall be $352,800.00 payable in equal monthly
installments of $29,400.00 per month; and commencing on December 22, 2010
through and including December 21, 2001, the annual Basic Rent shall be
$360,000.00 payable in equal monthly installments of $30,000.00 per month. All
Basic Rent shall be payable in accordance with the terms and provisions of the
Lease, as amended by this Agreement, and shall be payable without notice,
offset, abatement, deduction or demand.




10.

During the Extended Term, Base Taxes shall be Taxes for the fiscal year July 1,
2008 through and including June 30, 2009, as the same may be abated.




11.

During the Extended Term, Base Operating Expenses shall be Operating Expenses
for calendar year ending December 31, 2008.




12.

During the Extended Term, Base Utility Expenses shall by Utility Expenses for
calendar year ending December 31, 2008.




13.

During the Extended Term, if, during any portion of the Operating Year for which
Operating Expenses are being computed, less than all of the Building Rentable
Area was occupied by tenants or if Landlord is not supplying all tenants with
services being supplied under the Lease, actual Operating Expenses incurred
shall be





--------------------------------------------------------------------------------

reasonably extrapolated by Landlord on an item by item basis to the estimated
Operating Expenses that would have been incurred if the Building were 95%
occupied for such Year and such services were being supplied to all tenants, and
such extrapolated amount shall, for purposes hereof, be deemed to be the
Operating Expenses for the Year.




14.

During the Extended Term, if, during any portion of the Operating Year for which
Utility Expenses are being computed, less than all of the Building Rentable Area
was occupied by tenants or if Landlord is not supplying all tenants with
services being supplied under the Lease, actual Utility Expenses incurred shall
be reasonably extrapolated by Landlord on an item by item basis to the estimated
Utility Expenses that would have been incurred if the Building were 95% occupied
for such Year and such services ere being supplied to all tenants, and such
extrapolated amount shall, for purposes hereof, be deemed to be the  Utility
Expenses for such Year.




15.

During the Extended Term, the Escalation Factor shall be 25.70%, as computed in
accordance with the Escalation Factor Computation.




16.

Notwithstanding anything to the contrary contained in the Lease, Tenant shall
pay all charges for electricity, HVAC and other utilities used or consumed in
the Premises, and Tenant shall make direct payment to the utility provider for
any costs and expenses related to the operation of lights, plugs and HVAC in the
Premises.




17.

Subject to the terms and conditions hereafter set forth effective from and after
July 1, 2010, each of Landlord and Tenant shall, one time only, have the right
and option (the “Early Termination Option”) to terminate this Lease effective as
of the last day of the six (6) month period specified in the “Early Termination
Notice” (as said term is hereinafter defined), which date shall be the Early
Termination Date which shall in no event be earlier than December 1, 2010,
provided that each of the “Termination Conditions” (as said term is hereafter
defined) are satisfied as and when required by this Paragraph 17. As used
herein, the term “Termination Conditions” shall mean that (i) Tenant shall
provide Landlord with written notice (an “Early Termination Notice”) of its
exercise of the Early Termination Option and (ii) there shall exist no Default
of Tenant which remains uncured at the time of the giving  of the Early
Termination Notice by Tenant or upon the Early Termination Date. Failure of
Tenant to timely exercise the Early Termination Option specifically in
accordance with the terms and provisions of this Paragraph 17 or any failure of
Tenant to comply with any of the Termination Conditions within the time and
manner provided herein, time being of the essence, shall be deemed a waiver of
the Early Termination Option by Tenant unless Landlord, in its sole and absolute
discretion, shall waive any of such conditions in writing. It is agreed and
understood that the Early Termination Option may be exercised only once by
Landlord or Tenant, as the case may be, and in no event shall the Early
Termination Date be other than the last day of six (6) month period specified in
the Early Termination Notice, which date shall be the Early Terminatin Date
which shall in no event be earlier than December 1, 2010, time being of the
essence, of all of the provisions of this Paragraph 17. Landlord hereby reserves
the right, exercisable by Landlord at any time in its sole and absolute
discretion to waive the requirement of compliance with any or all of the
Termination Conditions or any other matter contained in this Paragraph 17.




If  Tenant shall timely and properly exercise the Early Termination Option,
Tenant shall surrender and deliver up the Premises to Landlord on the Early
Termination Date as if such date were the date originally specified in this
lease as the last day of the Term of this Lease.




18.

Tenant shall have the right and option, which said option and right shall not be
severed from this Lease or separately assigned, mortgaged or transferred, to
extend the Term of this Lease for one (1) additional consecutive period of three
(3) years (hereinafter referred to as the “Extension Period”), provided that (a)
Tenant shall give Landlord notice of Tenant’s exercise of such option at least
six (6) full calendar months prior to the expiration of the Extended Term, but
no sooner than twelve (12) full calendar months prior to the expiration of the
Extended Term, (b) no Default of Tenant shall exist at the time of giving the
applicable notice and the commencement of the Extension Period and (c) the
original Tenant named herein is itself occupying the entire Premises both at the
time of giving the applicable notice and at the time of commencement of such
Extension Period. Except for the amount of Basic Rent (which is to be determined
as hereinafter provided), all the terms, covenants, conditions, provisions and
agreements in the Lease contained shall be applicable to the additional period
through which the Term of this Lease shall be extended as aforesaid, except that
there shall be no further options to extent the Term nor shall Landlord be
obligated to make or pay for any improvements to the Premises nor pay any
inducement payments of any kind or nature. If Tenant shall give notice of its
exercise of such option to extend in the manner and within the time period
provided aforesaid, the Term of this Lease shall be extended upon the giving of
each such notice without the requirement of any further attention on the part of
either Landlord or Tenant except as





--------------------------------------------------------------------------------

may be required in order to determine Basic Rent as hereafter set forth.
Landlord herby reserves the right, exercisable by Landlord in its sole
discretion, to waive (in writing any condition precedent set forth in clauses
(a), (b) or (c) above.




If Tenant shall fail to give timely notice of the exercise of such option as
aforesaid, Tenant shall have no right to extend the Term of this Lease, time
being of the essence of the foregoing provisions. Any termination of the Lease,
as amended by this Agreement, shall terminate the rights hereby granted Tenant.




The Basic Rent payable for each twelve (12) month period during the Extension
Period shall be the “Fair Market Rental Value” (as said term is hereinafter
defined) as of commencement of the Extension Period but in no event less than
the Basic Rent per annum payable for and with respect to the last twelve (12)
calendar months of the Extended Term. “Fair Market Rental Value” shall be
computed as of the beginning of the Extension Period at the then current annual
rental charges, including provisions for subsequent increases and other
adjustments, for extensions of existing leases then currently being negotiated
or executed in comparable space and buildings located in Boston, Massachusetts.
In determining Fair Market Rental Value, the following factors, among others,
shall be taken into account and given effect: size of the premises, escalation
charges then payable under the Lease, location of the premises, location of the
building, allowances or lack of allowances (if any) and lease term.




Dispute as to Fair Market Value.  Landlord shall initially designate the Fair
Market Rental Value and shall furnish data in support of such designation. If
Tenant disagrees with Landlord’s designation of the Fair Market Rental Value,
Tenant shall have the right, by written notice given to Landlord within ten (10)
days after Tenant has been notified of Landlord’s designation, to submit such
Fair Market Rental Value to arbitration as follows: Fair Market Rental Value
shall be determined by agreement between Landlord and Tenant but if Landlord and
Tenant are unable to agree upon the Fair Market Rental Value at least five (5)
months prior to the date upon which the Fair Market Rental Value is to take
effect, then the Fair Market Rental Value shall be determined by appraisal as
follows: The Landlord and Tenant shall each appoint a Qualified Appraiser (as
said term is hereinafter defined) at least four (4) months prior to the
commencement of the period for which Fair Market Rental Value is to be
determined and shall designate the Qualified Appraiser so appointed by notice to
the other party. The two appraisers so appointed shall meet within ten (10) days
after both appraisers are designated in an attempt to agree upon the Fair Market
Rental Value for the applicable Extension Period and if, within fifteen (15)
days after both appraisers are designated, the two appraisers do not agree upon
the Fair Market Rental Value, then each appraiser shall, not later than thirty
(30) days after both appraisers have been chosen, deliver a written report to
both the Landlord and Tenant setting forth the Fair Market Rental Value as
determined by each such appraiser taking into account the factors set forth in
this Paragraph 18. If the lower of the two determinations of Fair Market Rental
Value as determined by such two appraisers is equal to or greater than 95% of
the higher of the Fair Market Rental Value as determined by such two appraisers,
the Fair Market Rental Value shall be deemed to be the average of such Fair
Market Rental Value as set forth in such two determinations. If the lower
determination of Fair Market Rental Value is less than 95% of the higher
determination of Fair Market Rental Value, the two appraisers shall  promptly
appoint a third Qualified Appraiser and shall designate such third Qualified
Appraiser by notice to Landlord and Tenant. The cost and expenses of each
appraiser appointed separately by Tenant and Landlord shall be borne by the
party who appointed the appraiser. The cost and expenses of the third appraiser
shall be shared equally by Tenant and Landlord. If the two appraisers cannot
agree on the identity of the third Qualified Appraiser at least two (2) months
prior to commencement of the period for which Fair Market Rental Value is to be
determined, then the third Qualified Appraiser shall be appointed by the
American Arbitration Association (“AAA”) sitting in Boston, Massachusetts and
acting in accordance with its rules and regulations. The costs and expenses of
the AAA proceeding shall be borne equally by the Landlord and Tenant. The third
appraiser shall promptly make its own independent determination of Fair Market
Rental Value for the Premises taking into account the factors set forth in this
Paragraph and shall promptly notify Landlord and Tenant of his determination. If
the determinations of the Fair Market Rental Value of any two of the appraisers
shall be identical in amount, said amount shall be deemed to be the Fair Market
Rental Value for the Premises. If the determinations of all three appraisers
shall be different in amount, the average of the two nearest in amount shall be
deemed the Fair Market Rental Value. The Fair Market Rental Value of the subject
space determined in accordance with the provisions of this Paragraph shall be
binding and conclusive on Tenant and Landlord. As used herein, the term
“Qualified Appraiser” shall mean any disinterested person (a) who is employed by
an appraisal firm of recognized competence in the greater Boston area, (b) who
has not less than ten (10) years experience in appraising and valuing properties
of the general location, type and character as the Premises, and (c) who is
either a Senior Real Property Appraiser of the Society of Real Estate Appraisers
or a member of the Appraisal Institute (or any successor organization).
Notwithstanding the foregoing, if





--------------------------------------------------------------------------------

either party shall fail to appoint its appraiser within the period specified
above (such party referred to hereinafter as the “Failing Party”), the other
party may serve notice on the Failing Party requiring the Failing Party to
appoint its appraiser within 10 (10) days of the giving of such notice and if
the Failing Party shall not respond by appointment of its appraiser within said
ten (10) day period, then the appraiser appointed by the other party shall be
the sole appraiser whose determination of the Fair Market Rental Value shall be
binding and conclusive upon Tenant and Landlord. If, for any reason, Fair Market
Rental Value shall not have been determined by the time of commencement of the
Extension Period and until such rent is determined by the time of commencement
of the Extension Period and until such rent is determined, Tenant shall pay
Basic Rent during the Extension Period in an amount (the “Interim Rent”) as
specified by Landlord’s appraiser and upon receipt of a final determination of
Fair Market Rental Value as hereinabove set forth, any overpayment or
underpayment of Interim Rent shall be paid promptly to the party entitled to
receive the same.




19.

The last sentence of Section 2.2(a) of the Lease is hereby amended by adding the
following thereto: “; provided, however, Landlord, in its sole and absolute
discretion, shall have the right, upon sixty (60) days’ prior written notice to
Tenant and at the sole expense of the Landlord, to substitute said parking
spaces with two parking spaces in a public garage located within reasonable
walking distance from the Premises.”




20.

Except as amended and modified by this Agreement, all the terms, provisions,
agreements, covenants and conditions of the Lease are hereby affirmed and
ratified.




21.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.




22.

This Agreement may be executed in one or more counterparts.




[Remainder of Page Intentionally Left Blank – Signature Page Follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Lease, Surrender and Extension
Agreement has been executed as of the day and year first above written.




 

LANDLORD:

 

 

 

201-207 SOUTH STREET LLC

 

 

 

 

By:

Essex River Ventures, Inc.

 

Its:

Asset Manager

 

 

 

 

By:

/s/ John W. Fenton

 

Its:

President







 

TENANT:

 

 

 

ZOOM TELEPHONICS, INC.

 

 

 

 

 

 

 

By:

/s/ Frank Manning

 

Its:

President & CEO






